Detailed Action
Title of Invention
The title of the invention has been changed because the original title is insufficiently descriptive of the invention claimed.  See MPEP § 606.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Watson et al (US 2017/0312640 A1) generally discloses a mini-game separate from a primary game.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
ROM data including a game program and predetermined pixel pattern blocks for a game, and an emulator program for executing the game on the basis of the ROM data, and the processor being configured to perform operations comprising: in a first mode, execute game processing based on the ROM data by the emulator program, and in a second mode, while causing the emulator program to execute game processing based on the ROM data, execute an application which is different from the game processing to display at least some of the predetermined pixel pattern blocks included in the ROM data by making a change on data to be processed by the emulator program being executed  

Regarding representative claim 10, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
the storage medium storing at least ROM data for a game and an emulator program for executing the game on the basis of the ROM data, and the processor being configured to perform operations comprising: in a first mode, execute game processing based on the ROM data by the emulator program, and in a second mode, while causing the emulator program to execute game processing based on the ROM data, execute an application which is different from the game processing and in which at least some of game images included in the ROM data are displayed, by making a change on data to be processed by the emulator program being executed, wherein the application in the second mode is a clock application  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715